DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, filed 4/25/2022, have overcome the rejections of Claims 25-41 over Cohen et al in view of Nielsen et al.  Cohen fails to disclose or suggest that “the elongated shell includes a space configured to remain substantially at ambient pressure during use of the control body and a space configured to have a pressure reduction during use of the control body.”
The outstanding rejections have been withdrawn.  
The rejection of claim 42 is maintained but has been modified to address the amendments to the claims.  In addition, a new rejection is presented due to the amendments.
Applicant’s arguments regarding Claim 42 have been fully considered, but they are not convincing.  The arguments pertaining to claims 25-41 are moot as the rejections have been withdrawn.
Applicant argues that:
a) the “insulating sleeve 34 and an electrical contact 32 in Cohen are not a "wall" within the meaning of independent claim 42.” and  “…claim 42 expressly states that the coupler is formed of an elongated body having a first end that forms a wall.”
The claims do not require a wall that is integrally formed with the elongated body.  An elongated body having a wall formed in one end of separate pieces (e.g.- insulating sleeve 34 and an electrical contact 32 in Cohen) meets the claim.

b) “The examiner argues that first coupling 26 in Cohen meets the claim element of the coupler, which would necessarily mean that the sleeve 34 and electrical contact 32 of Cohen form a "wall" in the first coupling 26.

The claims do not require a wall that is integrally formed with the elongated body.  An elongated body having a wall formed in one end of separate pieces (e.g.- insulating sleeve 34 and an electrical contact 32 in Cohen) meets the claim.

c)  Yet, the first coupling 26 in Cohen must have an open end to accommodate the insulating sleeve 34 and the electrical contact 32, which a "wall" in the first coupling 26 would not provide.  Thus, a person of ordinary skill in the art (POSITA) looking to modify Cohen would not replace the insulator 34 and electrical contact 26 with a wall.”

The examiner is not suggesting to replace the insulating sleeve 34 and electrical contact 26 with a wall, but instead suggests a coupler formed of an elongated body (first coupling 26) having a first end that forms a wall comprising and formed by first electrical contact 32 and insulating sleeve 34 that engages the proximal end of the shell (Fig. 3, [0020]) and a second end that is open and comprises a cavity.  The claims do not require a wall that is integrally formed with the elongated body.  The Examiner suggests an elongated body (first coupling 26) having a wall formed in one end from separate pieces comprising insulating sleeve 34 and an electrical contact 32 in Cohen meets the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 42 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (US 2011/0036346).
Cohen et al discloses a control body 12 for personal inhalation device [0007], e.g.-a smoking article [0004], the control body comprising: an elongated shell 24 with an interior, a proximal end (Fig. 2, left end of control body 12, [0018]) and an opposing distal end (Fig. 2, right end of control body 12);
a cavity present at the proximal end (Fig. 3, left end at first coupling 26 having open left end [0020]);
a coupler formed of an elongated body (first coupling 26) having a first end that forms a wall comprising first electrical contact 32 and insulating sleeve 34 that engages the proximal end of the shell (Fig. 3, [0020]) and a second end that is open and comprises a cavity configured to releasably engage a cartridge comprising atomizing unit 14 (which comprises external threads that mesh with internal threads of coupling 26) and cartridge 16, which can be joined together in a fixed manner and the combined unit being disposable ([0018]-[0019],[0026]) or, at least, a combined unit cartridge comprising the atomizing unit 14 and cartridge 16 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention; 
the coupler including a channel (central bore 36 through first electrical contact 32) extending through the wall between a first end in fluid communication with the cavity and a second end opening through the wall at the first end of the coupler, the channel providing fluid communication between the cavity and a portion of the interior of the elongated shell (portion comprising a pressure transducer 38) that is distal from the wall (Fig. 3, [0020]);
multiple air inlets including an air inlet notches 80 and axial channels 66 (reads on an air inlet channels) to distribute air into and through elongated shell 24 and through central bore 36 into the cavity area (communicates with both the cavity and the central channel), and air inlet slots 30 (another air inlet channel) into the cavity area, which are in fluid communication with central bore 36 via bore 100 in the cartridge that is engaged in the cavity (Fig. 8, [0031]); 
an electronic circuit board 40 ([0021],[0033]-[0038]). 
Cohen et al does not disclose a central axis through the shell from the proximal end to the distal end, or the orientation of the electronic circuit board 40 lengthwise substantially parallel to the central axis.  However, one of ordinary skill in the art could readily determine a central axis corresponding to a longitudinal centerline of the elongated shell 24 (Fig. 3).  
Regarding the positioning of the electronic circuit board 40, Cohen et al states that the electronic circuit board 40, is mounted so as to allow air to freely flow around or past the component (Fig. 3, [0021]).  While Cohen et al depicts an electronic circuit board 40 oriented perpendicular to the central axis in one embodiment (Fig. 3), the courts have held that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v.A.G. Pro, 425 U.S. 273, 282 (1976)).  See also MPEP 2144.04(VI)(C).  One of ordinary skill ion the art would have found that mounting the electronic circuit board to be lengthwise substantially parallel to the central axis would not affect the ability of air to freely flow around or past the component, or the functioning of the circuitry or any other component of the device.  It is submitted that mounting the electronic circuit board to be lengthwise substantially parallel to the central axis amounts to no more than a rearrangement of old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement; therefore the arrangement would have been obvious to one of ordinary skill ion the art absent convincing evidence of unexpected results.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (US 2011/0036346) in view of Nielsen et al (US 2009/0283103).
The disclosure of Cohen et l is used as above.
Cohen et al discloses that the inhalation device has output means, e.g.-indicator light, display, audio signal, to provide feedback to the user that the device is being used or the power level of the power source, the means being in communication with the logic circuit (and therefore with electronic circuit board) such that a low battery condition can be indicated to the user [0046].   Cohen et al does not disclose a haptic feedback component in communication with the electronic circuit board for providing vibration indication of use status.  
However, Nielsen et al discloses an electronic vaporizing device EVD 100 that provide a heated or non-heated vapor for inhalation using liquid substances [0002].  In disclosed embodiments, the EVD is of similar size to a tobacco cigarette and houses a vaporizing chamber, cartridge, piezo, micro screen(s), on/off switch, heating apparatus (if required), vibration device, battery, and other components required to operate the device (Abs, [0035], Fig. 1F).  The EVD comprises an on-board microprocessor for controlling features of the EVD, for example monitoring consumption and levels of liquid in the cartridge chamber and time of use of the EVD.  The microprocessor controls tactile and/or visual feedback to the user in the form of a vibrator that vibrates the EVD, or other forms of notification such as light or audio alarm that notifies the user relative to consumption (use of the device), battery status or other features of the EFD [0037].
Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a haptic feedback component for providing vibration indication of device use or status as a feedback means in the inhalation device of Cohen et al in view of Nielsen et al as a functionally equivalent means of feedback.

Allowable Subject Matter
Claims 25-28, 30-41 and 43-44 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  Cohen et al and Nielsen et al are the nearest prior art.  The prior art fails to disclose or fairly suggest that “the elongated shell includes a space configured to remain substantially at ambient pressure during use of the control body and a space configured to have a pressure reduction during use of the control body.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748